                                                                     Case 2:18-cv-00857-JCM-VCF Document 310 Filed 03/06/20 Page 1 of 4



                                                                1 Marquis Aurbach Coffing
                                                                  Nick D. Crosby, Esq.
                                                                2 Nevada Bar No. 8996
                                                                  Jackie V. Nichols, Esq.
                                                                3 Nevada Bar No. 14246
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  ncrosby@maclaw.com
                                                                6 jnichols@maclaw.com
                                                                    Attorneys for Defendants LVMPD; Joe
                                                                7   Lepore; Jason Hahn; and Darren Heiner
                                                                8                                   UNITED STATES DISTRICT COURT
                                                                9                                             DISTRICT OF NEVADA
                                                               10 SCOTT FRIEDMAN, an individual,                                                     Case Number:
                                                                                                                                               2:18-cv-00857-JCM-VCF
                                                               11                                         Plaintiff,
MARQUIS AURBACH COFFING




                                                               12          vs.                                                        STIPULATION AND ORDER TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                                     EXTEND DEADLINES IN SUPPORT
                                                               13 UNITED STATES OF AMERICA; GENE                                      OF THE LVMPD DEFENDANTS’
                                Las Vegas, Nevada 89145




                                                                                                                                        MOTION FOR SUMMARY
                                  10001 Park Run Drive




                                                                  M. TIERNEY, individually and in his official
                                                               14 capacity as an FBI Agent; MATTHEW A.                                        JUDGMENT
                                                                  ZITO, individually and in his official capacity
                                                               15 as an FBI Agent; THAYNE A. LARSON,                                              (FIRST REQUEST)
                                                                  individually and in his official capacity as an
                                                               16 FBI Agent; LAS VEGAS METROPOLITAN
                                                                  POLICE DEPARTMENT; JOE LEPORE,
                                                               17 P#6260, individually and in his official
                                                                  capacity as an officer of the LAS VEGAS
                                                               18 METROPOLITAN POLICE
                                                                  DEPARTMENT; DARREN HEINER,
                                                               19 P#2609, individually and in his official
                                                                  capacity as an officer of the LAS VEGAS
                                                               20 METROPOLITAN POLICE
                                                                  DEPARTMENT; JASON HAHN, P#3371,
                                                               21 individually and in his official capacity as an
                                                                  officer of the LAS VEGAS
                                                               22 METROPOLITAN POLICE
                                                                  DEPARTMENT; TALI ARIK, an individual;
                                                               23 JULIE BOLTON, an individual; and ARIK
                                                                  VENTURES, an entity formed by Tali Arik,
                                                               24
                                                                                                  Defendants.
                                                               25

                                                               26
                                                               27
                                                                                                                         Page 1 of 4
                                                                       MAC:14687-148 Stipulation and Order to Extend Deadlines in Support of LVMPD Defendants #294 Motion for Summary Judgment
                                                                                                                                                                 (First Request) 3/6/2020 2:16 PM
                                                                     Case 2:18-cv-00857-JCM-VCF Document 310 Filed 03/06/20 Page 2 of 4



                                                                1             The parties, by and through their undersigned counsel of record, and hereby agree and
                                                                2 jointly stipulate to the following:

                                                                3             1.         Plaintiff’s Response in Opposition to LVMPD’s Motion for Summary
                                                                4 Judgment [ECF No. 294], previously due on February 24, 2020 was extended to February 25,

                                                                5 2020 and the parties agreed to allow Plaintiff to file his Appendixes of Exhibits on February

                                                                6 26, 2020; and

                                                                7             2.         LVMPD Defendants’ Reply in Support of Motion for Summary Judgment
                                                                8 [ECF No. 294], currently due on March 10, 2020, be extended to and including Tuesday,

                                                                9 March 17, 2020.

                                                               10             Counsel for LVMPD Defendants has several competing deadlines on March 10, 2020
                                                               11 and the parties have agreed to a one-week extension for LVMPD Defendants’ reply deadline.
MARQUIS AURBACH COFFING




                                                               12 This request for extension is made in good faith and necessary to provide additional time for
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 preparation of the reply and not for the purposes of delay.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 / / /

                                                               15 / / /

                                                               16
                                                                    ///
                                                               17
                                                                    ///
                                                               18
                                                                    ///
                                                               19

                                                               20 / / /

                                                               21 / / /

                                                               22 / / /

                                                               23 / / /

                                                               24
                                                                    ///
                                                               25
                                                                    ///
                                                               26
                                                                    ///
                                                               27
                                                                                                                            Page 2 of 4
                                                                          MAC:14687-148 Stipulation and Order to Extend Deadlines in Support of LVMPD Defendants #294 Motion for Summary Judgment
                                                                                                                                                                    (First Request) 3/6/2020 2:16 PM
                                                                     Case 2:18-cv-00857-JCM-VCF Document 310 Filed 03/06/20 Page 3 of 4



                                                                1          WHEREFORE, the parties respectfully request that the Court extend Plaintiff’s
                                                                2 deadline to file his Opposition to February 25, 2020, extend Plaintiff’s deadline to file his

                                                                3 Appendices of Exhibits to February 26, 2020, and extend the LVMPD Defendants’ deadline

                                                                4 to file their Reply to and including Tuesday, March 17, 2020.

                                                                5

                                                                6   DATED this 6th day of March, 2020                             DATED this 6th day of March, 2020
                                                                    LAW OFFICES OF KRISTINA                                       MELANIE HILL LAW PLLC
                                                                7   WILDEVELD & ASSOCIATES
                                                                8
                                                                    By: /s/ Lisa A. Rasmussen                                     By: /s/ Melanie A. Hill
                                                                9       Lisa A. Rasmussen, Esq.                                       Melanie A. Hill, Esq.
                                                                        Nevada Bar No. 7491                                           Nevada Bar No. 8796
                                                               10       550 E. Charleston Blvd., Suite A                              520 S. 7th Street, Suite A
                                                                        Las Vegas, Nevada 89104                                       Las Vegas, Nevada 89101
                                                               11
MARQUIS AURBACH COFFING




                                                                        Attorney for Plaintiff Scott Friedman                         Attorney for Plaintiff Scott Friedman
                                                               12
                                                                    DATED this 6th day of March, 2020
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13   MARQUIS AURBACH COFFING
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14   By: /s/ Jackie V. Nichols
                                                               15       Nick D. Crosby, Esq.
                                                                        Nevada Bar No. 8996
                                                               16       Jackie V. Nichols, Esq.
                                                                        Nevada Bar No. 14246
                                                               17       10001 Park Run Drive
                                                                        Las Vegas, Nevada 89145
                                                               18
                                                                        Attorneys for Defendants LVMPD;
                                                               19       Joe Lepore; and Darren Heiner

                                                               20
                                                                                                                           ORDER
                                                               21
                                                                           The above Stipulation is hereby GRANTED.
                                                               22
                                                                           DATED
                                                                           IT IS SO March 9, 2020.
                                                                                    ORDERED    this ____ day of ____________________, 2020.
                                                               23

                                                               24                                                   _______________________________________
                                                                                                                    UNITED STATES DISTRICT COURT JUDGE
                                                               25

                                                               26
                                                               27
                                                                                                                         Page 3 of 4
                                                                       MAC:14687-148 Stipulation and Order to Extend Deadlines in Support of LVMPD Defendants #294 Motion for Summary Judgment
                                                                                                                                                                 (First Request) 3/6/2020 2:16 PM
                                                                     Case 2:18-cv-00857-JCM-VCF Document 310 Filed 03/06/20 Page 4 of 4



                                                                1                                         CERTIFICATE OF SERVICE
                                                                2          I hereby certify that I electronically filed the foregoing STIPULATION AND
                                                                3 ORDER TO EXTEND DEADLINES IN SUPPORT OF THE LVMPD DEFENDANTS’

                                                                4 MOTION FOR SUMMARY JUDGMENT (FIRST REQUEST) with the Clerk of the

                                                                5 Court for the United States District Court by using the court’s CM/ECF system on the 6th day

                                                                6 of March, 2020.

                                                                7          Z          I further certify that all participants in the case are registered CM/ECF users
                                                                8 and that service will be accomplished by the CM/ECF system.

                                                                9          El         I further certify that some of the participants in the case are not registered
                                                               10 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                                                               11 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days to
MARQUIS AURBACH COFFING




                                                               12 the following non-CM/ECF participants:
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                             N/A
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15                                                              /s/ Krista Busch
                                                                                                                               An employee of Marquis Aurbach Coffing
                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                                         Page 4 of 4
                                                                       MAC:14687-148 Stipulation and Order to Extend Deadlines in Support of LVMPD Defendants #294 Motion for Summary Judgment
                                                                                                                                                                 (First Request) 3/6/2020 2:16 PM
